            Case 6:19-cv-00293-ADA Document 1 Filed 05/07/19 Page 1 of 2




                                                                                   AttachmenF cjvi(oraifj
                                          UNITED STATES DISTRICT COURT
                                           WESTERN DISTRICT OF TEXAS                               MAY 072019
                                                                    DIVISION             CLERtç,   u.s.   DSTRCT COURT


                                                                                                                CLERK
     Tramaine Michelle Williams
               Plaintiff(s)

                                                                      CASE   NUMBj19 C                     Z9 3
              United States
                  Defendant(s)


                                                    COMPLAINT

                                                           1


The Plaintiff, Tramaine Michelle Williams, resides at 903 Travis Ln. Unit A, Harker Heights, TX 76548, with


mailing address listed as     P.O. Box   11811 Killeen, TX 76547.


                                                           2


The Defendant is the United States. The U.S. Attorney of the Western District of Texas, Civil Division, is


located at 601 NW Loop 410, Suite 600, San Antonio, TX 78216. The U.S. Attorney General, U.               S.


Department of Justice    is   located at Room 4400, 950 Pennsylvania Avenue, NW, Washington, D.C.

20530-0001.

                                                           3


The Western District of Texas Federal District Court, Waco Division, has jurisdiction over this complaint.


The court oversees cases for residents of, and complaints originating in Bell County, TX. The court hears


cases filed according   to the Federal Tort Claims Act (FTCA), 28     U.S.C. §   1346(b) and 2671-2680.

                                                           4


The Veterans Affairs Hospital in Waco, TX released my husband, Specialist Bobby Lee Williams, United
               Case 6:19-cv-00293-ADA Document 1 Filed 05/07/19 Page 2 of 2



States Army, from inpatient psychiatric treatment in three days after he was transported from Baylor


Scott and White Medical Center, where the psychiatrist had a court order for 90-day inpatient treatment.

The psychiatrist at the VA Hospital failed to provide the in-patient treatment my husband would have


received at Baylor Scott and White Medical Center, and my husband died less than           a   week later of what

would have been his 90-day discharge date. The psychiatrist at Baylor Scott and White Hospital

explained his condition as such: "The patient has the means and intent to commit suicide if he were

discharged or left an inpatient environment."


                                                  Requested Relief

I,   Tramaine Williams (Plaintiff), am seeking monetary relief for my family in the amount of


$3,000,000.00.     I   am seeking relief for loss of life for my husband, pain and suffering for myself and my


children, loss of consortium, and mental anguish.

                                                                                    Lfl,
                                                                                           UJ&L//,q
                                                           Tramaine Michelle Williams
                                                           903 Travis Ln. Unit A.
                                                           Harker Heights, TX 76548
                                                           (214)404-4651
